Exhibit 99.3 (Consolidated) GVC Venture Corp. Unaudited Combined Pro Forma Balance Sheet Halo Group, Inc. and Subsidiaries GVC Venture Corp. Pro Forma (Consolidated) GVC Venture Corp. 6/30/2009 6/30/2009 Adjustments 6/30/2009 ASSETS CURRENT ASSETS Cash and cash equivalents Restricted Cash - Trade accounts receivable, net of allowance for doubtful accounts of $49,121 2,150,612 - 2,150,612 Prepaid expenses and other assets - Total current assets OTHER ASSETS PROPERTY, EQUIPMENT, and SOFTWARE, net - DEPOSITS - TOTAL ASSETS LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Lines of credit $- Accounts payable Accrued liabilities - Dividends payable - Deferred revenue - Current portion of notes payable to related parties - Current portion of note payable - Total current liabilities NOTES PAYABLE, LESS CURRENT PORTION - NOTES PAYABLE TO RELATED PARTY, LESS CURRENT PORTION - DEFERRED RENT - Total liabilities SHAREHOLDERS’ EQUITY (DEFICIT) Preferred Stock Series A - Preferred Stock Series B - Common Stock Additional paid-in capital Deficit Total shareholders’ equity (deficit) NONCONTROLLING INTEREST - Total Equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) 1
